DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I (claims 1-15), with the radical initiator being tetramethylethylenediamine and the primers being attached to a polymer layer across the bottom surface, in the reply filed on 1/28/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-23 are pending in the application.  Claims 5, 9-10, 14 and 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-4, 6-8, 11-13 and 15 are currently under examination.
Claim Objections
4.	Claims 2 and 13 are objected to because of the following informalities:
Claim 2, line 1: “wherein one of” should be changed to “wherein 
Claim 13, lines 9-10: “introducing the encapsulation matrix precursor composition into the flow cell, the encapsulation matrix precursor” should be changed to “introducing the encapsulation matrix precursor composition into the flow cell.
required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-3, 7-8, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsay et al. (WO 2018/119101 A1) in view of Barnard et al. (WO 2014/133905 A1).
Regarding claim 1
Tsay et al. disclose a sequencing kit comprising a flow cell including: a plurality of chambers, and primers attached within each of the plurality of chambers (see the whole document, particularly Abstract; paragraphs [0035]-[0037] and [00164]-[00165]; claims 17 and 20; Figures 3A and 3B).  Tsay et al. do not specifically disclose the use of an encapsulation matrix precursor composition to encapsulate target nucleic acids to be sequenced.
However, Barnard et al. disclose, throughout the whole document, an array in a structured substrate such as a flow cell (see page 24, line 20 – page 25, line 8), comprising a solid support comprising a surface, the surface comprising a plurality of wells, the wells containing a gel material; and a library of target nucleic acids in the gel material (see Abstract; claim 1).  The gel material can be replaced with other organic materials including a polymer formed by ATRP (atom transfer radical polymerization) (see page 10, lines 1-6. ATRP (atom transfer radical polymerization) would necessarily involves the use of a fluid, a radical source and a radical initiator, in addition to a monomer and a crosslinker that are to be polymerized to form the gel material.).  Examples of such gel-forming material includes polymerizable materials such as acrylamide, methacrylamide, hydroxyethyl methacrylate, N-vinyl pyrolidinone or derivatives thereof, and agar, agarose, or gelatin (see page 21, line 23 – page 22, line 21).  The array can be used in a sequencing procedure, such as a sequencing-by-synthesis (SBS) technique (see page 36, lines 12-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to encapsulate target nucleic acids by array of target nucleic acids in a flow cell for high-throughput sequencing.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claim 2
The sequencing kit according to Tsay et al. in view of Barnard et al., wherein: the monomer is selected from the group consisting of acrylamide, N,N’- bis(acryloyl)cystamine, bisacrylamide, diacrylate, diallylamine, triallylamine, divinyl sulfone, ethyleneglycol diallyl ether, ethyleneglycol diacryate, trimethylolpropane trimethacrylate, ethoxylated trimethylol diacrylate, ethoxylated pentaerythritol tetracrylate, a collagen monomer, and combinations thereof; or the polymer is selected from the group consisting of polyethylene glycol-thiol, polyethylene glycol-acrylate, polyethylene glycol diacrylate, polyethylene glycol, polypropylene oxide, polyacrylic acid, poly(hydroxyethyl methacrylate), poly(methyl methacrylate), poly(N-isopropylacrylamide), poly(lactic acid), poly(lactic-co-glycolic acid), polycaprolactone, poly(vinylsulfonic acid), poly(L-aspartic acid), poly(L-glutamic acid), polylysine, and 
Regarding claim 3
The sequencing kit according to Tsay et al. in view of Barnard et al., wherein: the polymer includes a first polymer and a second polymer; the first polymer is selected from the group consisting of polyethylene glycol-thiol, polyethylene glycol-acrylate, polyethylene glycol diacrylate, polyethylene glycol, polypropylene oxide, polyacrylic acid, poly(hydroxyethyl methacrylate), poly(methyl methacrylate), poly(N-isopropylacrylamide), poly(lactic acid), poly(lactic-co-glycolic acid), polycaprolactone, poly(vinylsulfonic acid), poly(L-aspartic acid), poly(L-glutamic acid), polylysine, and combinations thereof; and the second polymer is selected from the group consisting of agar, agarose, alginate, heparin, alginate sulfate, dextran sulfate, hyaluronan, pectin, carrageenan, gelatin, chitosan, cellulose, a collagen polymer, and combinations thereof (see Barnard et al., page 21, line 23 – page 22, line 21).
Regarding claim 7
The sequencing kit according to Tsay et al. in view of Barnard et al., wherein the crosslinker is selected from the group consisting of acrylamide, N,N’-bis(acryloyl)cystamine, bisacrylamide, 1,4-diacroylpiperazine, N-N’- diallyl L-tartardiamide, and N-N’-(1 ,2-dihydroxyethylene)-bis-acrylamide (see Barnard et al., page 21, line 23 – page 22, line 21).
Regarding claim 8
The sequencing kit according to Tsay et al. in view of Barnard et al., wherein each chamber has a bottom surface, and wherein the primers are attached to a polymer 
Regarding claim 12
The sequencing kit according to Tsay et al. in view of Barnard et al., further comprising a sample fluid including genetic material (e.g., target nucleic acid) (see Tsay et al., paragraphs [00164]-[00165]. Also see Barnard et al., page 3, lines 4-13; paragraph bridging pages 7-8.).
Regarding claim 13
Tsay et al. in view of Barnard et al. teach the sequencing kit of claim 1 as discussed above.  Tsay et al. in view of Barnard et al. further teach a method for using such sequencing kit, comprising: introducing a fluid including genetic material (e.g., target nucleic acid) to the flow cell, whereby at least some of the genetic material enters at least some of the plurality of chambers; and removing liquid of the fluid from the flow cell (see Tsay et al., paragraphs [00164]-[00165]. Also see Barnard et al., page 3, lines 4-13; paragraph bridging pages 7-8.).  The method as taught by Tsay et al. in view of Barnard et al. would also involve introducing the encapsulation matrix precursor composition into the flow cell and encapsulating the genetic material in a hydrogel matrix (see discussions in the rejection of claim 1 above).
Regarding claim 15
The sequencing kit according to Tsay et al. in view of Barnard et al., wherein the crosslinking or the crosslinking and polymerization of the encapsulation matrix precursor composition contained in the at least some of the chambers is accomplished by introducing a radical initiator (as part of ATRP (atom transfer radical polymerization)) .

9.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsay et al. (WO 2018/119101 A1) in view of Barnard et al. (WO 2014/133905 A1) as applied to claims 1-3, 7-8, 12-13 and 15 above, and further in view of Lin et al. (US 2012/0316086 A1).
Tsay et al. in view of Barnard et al. teach the sequencing kit of claim 1 as discussed above.  Tsay et al. in view of Barnard et al. do not specifically disclose the use of tetramethylethylenediamine (i.e., TEMED) as the radical initiator or the use of potassium persulfate as the radical source.
However, Lin et al. teach that, for producing such gel material on a flow cell (see the whole document), TEMED may be used as the radical initiator and potassium persulfate may be used as the radical source (see paragraph [0121]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to use TEMED as the radical initiator and potassium persulfate as the radical source, as taught by Lin et al., in the sequencing kit of Tsay et al. in view of Barnard et al. thus arriving at the instantly claimed invention, because TEMED was recognized in the art as a suitable radical initiator and potassium persulfate was recognized in the art as a suitable radical source for producing the type of gel material used in a flow cell-based sequencing kit.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of .

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsay et al. (WO 2018/119101 A1) in view of Barnard et al. (WO 2014/133905 A1) as applied to claims 1-3, 7-8, 12-13 and 15 above, and further in view of Fisher et al. (US 2015/0176071 A1).
Tsay et al. in view of Barnard et al. teach the sequencing kit of claim 1 as discussed above.  Tsay et al. in view of Barnard et al. do not specifically disclose the use of a library preparation solution including adapter sequences and transposomes.
However, Fisher et al. teach that, to generate the target nucleic acid fragments for sequencing analysis (see the whole document), a library preparation solution including adapter sequences and transposomes may be used (see paragraphs [0093]-[0097] and [0171]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to use a library preparation solution including adapter sequences and transposomes, as taught by Fisher et al., in the sequencing kit of Tsay et al. in view of Barnard et al. thus arriving at the instantly claimed invention, because a library preparation solution including adapter sequences and transposomes would enable simultaneously attachment of sequencing adapters while generating the target nucleic acid fragments during library preparation, thus without an additional step to attach sequencing adapters).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
11.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639